DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed in the Response filed February 3, 2022 (herein “Response”), regarding the rejection of claims 1-3, 12-13, 15-24 and 27-42 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Applicant first sets forth on page 31 of the Response that neither Valin NPL1 nor Purnhagen teach or suggest the claimed “an encoding unit being configured to generate a processed audio signal comprising a first channel and a second channel, such that one or more spectral bands of the first channel of the processed audio signal are one or more spectral bands of the first channel of the normalized audio signal, such that one or more spectral bands of the second channel of the processed audio signal are one or more spectral bands of the second channel of the normalized audio signal,” in that the cited references do not teach a normalized left channel and a normalized right channel. However, as given above, the claims do not recite “a normalized left channel and a normalized right channel.” Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Next, Applicant sets forth on the bottom of page 31 of the Response that Valin NPL1 does not disclose the claimed “such that at least one spectral band of the second 
Next on the top of page 32 of the Response, Applicant sets forth that Valin NPL1 does not disclose “switching between dual stereo and mid-side stereo when encoding a single signal, here, when encoding the processed signal.” However, these limitations are not claimed. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Finally, Applicant sets forth on page 32 of the Response that the claimed “such that at least one spectral band of the first channel of the processed audio signal is a spectral band of a mid signal depending on a spectral band of the first channel of the normalized audio signal and depending on a spectral band of the second channel of the normalized audio signal” should be interpreted as requiring that the normalized audio signal “already exists”/”has already been generated before” the processed audio signal and before the mid signal are generated. In this line of argumentation, Applicant contends that “depending on” should be given such an interpretation as to mean that is a spectral band of a mid signal.” As interpreted in following the continuation of the claim, “a mid signal depending on a spectral band of the first channel of the normalized audio signal.” Given that Valic NPL1 teaches a normalized mid signal, the mid signal will be depending on a spectral band of the first channel of the normalized signal. Accordingly, Applicant’s arguments are not persuasive. 
Further, the rejection against claims 23-34, 36, 38, 40 and 42, in reliance upon Valin NPL2 is maintained. Applicant’s arguments on page 35 have been fully considered, but are not persuasive at least because they fail to point out with any particularity how Valin NPL2 fails to teach or suggest the limitations for which it was relied upon as detailed in the rejection.
Therefore, while all of Applicant’s arguments have been fully considered, they are not persuasive, and the rejection of claims 1-3, 12-13, 15-24 and 27-42 under 35 U.S.C. 103 has been maintained in this final action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 21, 35, 39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Valin et al., "High-Quality, Low-Delay Music Coding in the Opus Codec," in Proc. AES 135th Convention, New York, 2013 (herein “Valin NPL” or “Valin NPL1”) in view of Purnhagen et al., (US 2013/0028426 A1, herein “Purnhagen”).
Regarding claim 1, Valin NPL1 teaches an apparatus for encoding a first channel and a second channel of an audio input signal comprising two or more channels to acquire an encoded audio signal, wherein the apparatus comprises (Valin NPL1 fig. 1, section 1, an Opus encoder supporting audio bandwidths, where section 4.5 (and respective subsections) teach that the input signals can be L and R from a stereo signal): 
Valin NPL1 sections 4.5.1-4.5.2, and section 1, the Opus encoder is part of the Opus codec (coder / decoder) open source software, thus functions of the codec being realized via software code executed by a processor, and hence the normalizer being software executed by a processor) configured to determine a normalization value for the audio input signal depending on the first channel of the audio input signal and depending on the second channel of the audio input signal, wherein the normalizer is configured to determine a first channel and a second channel of a normalized audio signal by modifying, depending on the normalization value, at least one of the first channel and the second channel of the audio input signal (Valin NPL1 sections 4.5.1-4.5.2, the encoding occurring after normalization of mid and side signals, which are derived from the input L and R channels of an input signal, and where the normalization is performed as m = M/║M║ and s = S/║S║ (normalization value), where m and s are the normalized signals (first channel and the second channel of a normalized audio signal), also can be normalized left and right channels if in a dual stereo mode), 
an encoding unit (Valin NPL1 fig. 1, encoder) being configured to generate a processed audio signal comprising a first channel and a second channel (Valin NPL1 section 4.5.1, the energy of each channel is encoded separately, thus the encoded output containing a separate energy signal (channel) for each channel), such that one or more spectral bands of the first channel of the processed audio signal are one or more spectral bands of the first channel of the normalized audio signal, such that one or more spectral bands of the second channel of the processed audio signal are one or more spectral bands of the second channel of the normalized audio signal (Valin NPL1 sections 4.5.1-4.5.2, the mid-side stereo coupling is applied separately on each band after normalization, and codes the larger of the normalized mid or normalized side first (thus each normalized channel is encoded in turn, and since the encoding is done band by band, the encoded (processed audio signal) channels will have at least some of the same bands as the normalized m and s signals (first and second channels of the normalized audio signal), such that at least one spectral band of the first channel of the processed audio signal is a spectral band of a mid signal (Valin NPL1 section 4.5.1, the larger of m and s is coded first, thus one of the processed audio signals being a mid signal, and where the MS stereo coupling is applied on each band) depending on a spectral band of the first channel of the normalized audio signal and depending on a spectral band of the second channel of the normalized audio signal (Valin NPL1 section 4.5.1, the larger of m and s is coded first, thus the coded mid is dependent upon the size of the spectral band of the side (as well as its own spectral band being encoded) since that will determine how many bits will be given to encode the mid), and such that at least one spectral band of the second channel of the processed audio signal is a spectral band of a side signal (Valin NPL1 section 4.5.1, the larger of m and s is coded first, thus one of the processed audio signals being a side signal, and where the MS stereo coupling is applied on each band) depending on a spectral band of the first channel of the normalized audio signal and depending on a spectral band of the second channel of the normalized audio signal (Valin NPL1 section 4.5.1, the larger of m and s is coded first, thus the coded side is dependent upon the size of the spectral band of the mid (as well as its own spectral band being encoded) since that will determine how many bits will be given to encode the side).

Purnhagen teaches wherein the encoding unit is configured to encode the processed audio signal to acquire the encoded audio signal (Purnhagen fig. 7, paras. [0112], [0114] and [0116], Q (quantizer) and multiplexer stage 709 receives the prediction or direct encoded signals and then combines them to output them as a bitstream (encoded audio signal)).
Therefore, considering the teachings of Valin NPL1 and Purnhagen together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the encoder of Valin NPL1 to include the encoding disclosed in Purnhagen at least because doing so would provide the advantage that a minimum level of quality can be guaranteed for the signal encoding (Purnhagen para. [0055]).
Regarding claim 2, Valin NPL1 teaches a first channel of the normalized audio and a second channel of the normalized audio signal (Valin NPL1 section 4.5.1., xl and xr are the normalized left and right channels from the input signal (see fig. 1)).
Valin NPL1 further teaches wherein the encoding unit is configured, if the band-wise encoding mode is chosen (Valin NPL1 sections 4.5 and 4.5.1, Opus supports three different stereo coupling mode (there’s just no explicit teachings of a selection therefrom), where one of the modes is Mid-side stereo that is performed separately on each band), to generate the processed audio signal, such that one or more spectral Valin NPL1 fig. 1, section 4.5.1, output from the encoding including the per-band encoded energy calculated from the mid and side that are calculated from the xl and xr), such that at least one spectral band of the first channel of the processed audio signal is a spectral band of a mid signal depending on a spectral band of the first channel of the normalized audio signal and depending on a spectral band of the second channel of the normalized audio signal, and such that at least one spectral band of the second channel of the processed audio signal is a spectral band of a side signal depending on a spectral band of the first channel of the normalized audio signal and depending on a spectral band of the second channel of the normalized audio signal (Valin NPL1 section 4.5.1, the mid and side are both derived from both the xl and xr, which are the normalized band for the left and right channels respectively, and thus the band of the left and right channels will also be within the band of the mid and side).
Valin NPL1 does not explicitly teach wherein the encoding unit is configured to choose between a full-mid-side encoding mode and a full-dual-mono encoding mode and a band-wise encoding mode depending on a plurality of spectral bands of the first channel of the audio signal and depending on a plurality of spectral bands of the second channel of the audio signal, 
wherein the encoding unit is configured, if the full-mid-side encoding mode is chosen, to generate a mid signal from the first channel and from the second channel of 
wherein the encoding unit is configured to encode the processed audio signal to acquire the encoded audio signal.
Purnhagen teaches wherein the encoding unit is configured to encode the processed audio signal to acquire the encoded audio signal (Purnhagen fig. 7, paras. [0112], [0114] and [0116], Q (quantizer) and multiplexer stage 709 receives the prediction or direct encoded signals and then combines them to output them as a bitstream (encoded audio signal)).
Purnhagen further teaches wherein the encoding unit is configured to choose between a full-mid-side encoding mode and a full-dual-mono encoding mode and a band-wise encoding mode (Purnhagen para. [0108], encoder system decides whether to apply prediction encoding or not, and if not, to then fall back to L/R or M/S coding, where table 1 shows the different modes including L/R coding for all frequency bands (full-dual-mono encoding mode), M/S coding for all frequency bands (full-mid-side encoding mode), and a one signaling per band to indicate L/R or M/S mode (band-wise encoding mode)) depending on a plurality of spectral bands of the first channel of the audio signal and depending on a plurality of spectral bands of the second channel of the audio signal (Purnhagen para. [0108], the decision is made on a time-frame basis, thus considering the frequency bands (plurality of spectral bands) comprised within a time-frame, then the decision is depending on the frequency bands in the time-frame, also see para. [0109] teaching the decision is based on a data rate to audio quality rationale using a psychoacoustic model), 
wherein the encoding unit is configured, if the full-mid-side encoding mode is chosen, to generate a mid signal from the first channel and from the second channel of the audio signal as a first channel of a mid-side signal, to generate a side signal from the first channel and from the second channel of the audio signal as a second channel of the mid-side signal (Purnhagen para. [0104], the left/right signal is converted to mid/side form as given, and where as shown, both the mid and side rely on the left and right signals in their conversion), and to encode the mid-side signal to acquire the encoded audio signal (Purnhagen paras. [0114] and [0116], fig. 7, in the fall-back mode, joint M-S (mid-side) coding is performed by sending the mid and side signals to the Q and Mux unit 209 (encode the mid-side signal), and since the prediction coefficient is set to zero, the “D” value shown would actually be the side channel value), wherein the encoding unit is configured, if the full-dual-mono encoding mode is chosen, to encode the audio signal to acquire the encoded audio signal (Purnhagen para. [0114], fig. 7, in the direct L/R coding fallback mode, the L and R channels are sent directly to the Q and Mux unit 209 (encode the audio signal)).
Therefore, considering the teachings of Valin NPL1 and Purnhagen together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the encoder of Valin NPL1 to include the encoding determination disclosed in Purnhagen at least because doing so 
Regarding claim 3, Valin NPL1 teaches wherein, if the mid-side encoding is employed for the spectral band, the encoding unit is configured to generate the spectral band of the first channel of the processed audio signal as a spectral band of the mid signal based on the spectral band of the first channel of the normalized audio signal and based on the spectral band of the second channel of the normalized audio signal (Valin NPL1 section 4.5.1, MS stereo coupling applied separately on each band after normalization (thus to normalized signals) where the mid signal M is shown to be calculated by equation 6, using the normalized band signal from the left and right channels (first and second channels of normalized audio signal)), and the encoding unit is configured to generate the spectral band of the second channel of the processed audio signal as a spectral band of the side signal based on the spectral band of the first channel of the normalized audio signal and based on said spectral band of the second channel of the normalized audio signal (Valin NPL1 section 4.5.1, MS stereo coupling applied separately on each band after normalization (thus to normalized signals) where the side signal S is shown to be calculated by equation 7, using the normalized band signal from the left and right channels (first and second channels of normalized audio signal)), and 
wherein, if the dual-mono encoding is employed for the spectral band, the encoding unit is configured to use the spectral band of the first channel of the normalized audio signal as the spectral band of the first channel of the processed audio signal, and is configured to use the spectral band of the second channel of the Valin NPL1 section 4.5.2, dual stereo codes the normalized left and right channels (corresponding to the claimed first and second channel of the normalized audio signal) independently, and considering the limitation recites the alternative “or”, and where the left and right channels contain bands which will be the same bands in the independently coded output from the dual stereo encoding).
Valin NPL1 does not explicitly teach wherein the encoding unit is configured, if the band-wise encoding mode is chosen, to decide for each spectral band of a plurality of spectral bands of the processed audio signal, whether the mid-side encoding is employed or whether the dual-mono encoding is employed.
Purnhagen teaches wherein the encoding unit is configured, if the band-wise encoding mode is chosen, to decide for each spectral band of a plurality of spectral bands of the processed audio signal, whether the mid-side encoding is employed or whether the dual-mono encoding is employed (Purnhagen para. [0108], when the decision whether to apply prediction stereo encoding or L/R or M/S encoding is taken on a frequency-band basis (band-wise encoding), and for each frequency band, a two-bit field of value “01” is used to indicate L/R (dual-mono) or M/S (mid-side) encoding).
Therefore, considering the teachings of Valin NPL1 and Purnhagen together as a whole, it would have been obvious to one of ordinary skill in the art before the effective 
Regarding claim 21, Valin NPL1 teaches wherein the audio input signal is an audio stereo signal comprising exactly two channels (Valin NPL1 section 4.5 and 4.5.1, Opus supports stereo coupling, wherein the MS stereo coupling uses stereo input left and right channels).
Regarding claim 35, Valin NPL1 teaches a system for generating an encoded audio signal from an audio input signal, comprising (Valin NPL1 fig. 1, sections 1 and 2, Opus codec): an apparatus for encoding a first channel and a second channel of the audio input signal comprising two or more channels to acquire the encoded audio signal, said apparatus being configured to generate the encoded audio signal from the audio input signal and comprising (Valin NPL1 fig. 1, section 1, an Opus encoder supporting audio bandwidths, where section 4.5 (and respective subsections) teach that the input signals can be L and R from a stereo signal): 
a normalizer (Valin NPL1 sections 4.5.1-4.5.2, and section 1, the Opus encoder is part of the Opus codec (coder / decoder) open source software, thus functions of the codec being realized via software code executed by a processor, and hence the normalizer being software executed by a processor) configured to determine a normalization value for the audio input signal depending on the first channel of the audio input signal and depending on the second channel of the audio input signal, wherein the normalizer is configured to determine a first channel and a second channel of a Valin NPL1 sections 4.5.1-4.5.2, the encoding occurring after normalization of mid and side signals, which are derived from the input L and R channels of an input signal, and where the normalization is performed as m = M/║M║ and s = S/║S║ (normalization value), where m and s are the normalized signals (first channel and the second channel of a normalized audio signal), also can be normalized left and right channels if in a dual stereo mode), 
an encoding unit (Valin NPL1 fig. 1, encoder) being configured to generate a processed audio signal comprising a first channel and a second channel (Valin NPL1 section 4.5.1, the energy of each channel is encoded separately, thus the encoded output containing a separate energy signal (channel) for each channel), such that one or more spectral bands of the first channel of the processed audio signal are one or more spectral bands of the first channel of the normalized audio signal, such that one or more spectral bands of the second channel of the processed audio signal are one or more spectral bands of the second channel of the normalized audio signal (Valin NPL1 sections 4.5.1-4.5.2, the mid-side stereo coupling is applied separately on each band after normalization, and codes the larger of the normalized mid or normalized side first (thus each normalized channel is encoded in turn, and since the encoding is done band by band, the encoded (processed audio signal) channels will have at least some of the same bands as the normalized m and s signals (first and second channels of the normalized audio signal), such that at least one spectral band of the first channel of the processed audio signal is a spectral band of a mid signal (Valin NPL1 section 4.5.1, the larger of m and s is coded first, thus one of the processed audio signals being a mid signal, and where the MS stereo coupling is applied on each band) depending on a spectral band of the first channel of the normalized audio signal and depending on a spectral band of the second channel of the normalized audio signal (Valin NPL1 section 4.5.1, the larger of m and s is coded first, thus the coded mid is dependent upon the size of the spectral band of the side (as well as its own spectral band being encoded) since that will determine how many bits will be given to encode the mid), and such that at least one spectral band of the second channel of the processed audio signal is a spectral band of a side signal (Valin NPL1 section 4.5.1, the larger of m and s is coded first, thus one of the processed audio signals being a side signal, and where the MS stereo coupling is applied on each band) depending on a spectral band of the first channel of the normalized audio signal and depending on a spectral band of the second channel of the normalized audio signal (Valin NPL1 section 4.5.1, the larger of m and s is coded first, thus the coded side is dependent upon the size of the spectral band of the mid (as well as its own spectral band being encoded) since that will determine how many bits will be given to encode the side).
While Valin NPL1 illustrates that the output of the CELT and SILK encoders are multiplexed/combined in some way before being output as a bitstream, Valin NPL1 does not explicitly teach wherein the encoding unit is configured to encode the processed audio signal to acquire the encoded audio signal.
Purnhagen teaches wherein the encoding unit is configured to encode the processed audio signal to acquire the encoded audio signal (Purnhagen fig. 7, paras. [0112], [0114] and [0116], Q (quantizer) and multiplexer stage 709 receives the prediction or direct encoded signals and then combines them to output them as a bitstream (encoded audio signal)).
Therefore, considering the teachings of Valin NPL1 and Purnhagen together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the codec of Valin NPL1 to include the encoding disclosed in Purnhagen at least because doing so would provide the advantage that a minimum level of quality can be guaranteed for the signal encoding (Purnhagen para. [0055]).
Regarding claim 39, Valin NPL1 teaches a method for encoding a first channel and a second channel of an audio input signal comprising two or more channels to acquire an encoded audio signal, wherein the method comprises (Valin NPL1 fig. 1, section 1, operations of an Opus encoder supporting audio bandwidths, where section 4.5 (and respective subsections) teach that the input signals can be L and R from a stereo signal): 
determining a normalization value for the audio input signal depending on the first channel of the audio input signal and depending on the second channel of the audio input signal, determining a first channel and a second channel of a normalized audio signal by modifying, depending on the normalization value, at least one of the first channel and the second channel of the audio input signal (Valin NPL1 sections 4.5.1-4.5.2, the encoding occurring after normalization of mid and side signals, which are derived from the input L and R channels of an input signal, and where the normalization is performed as m = M/║M║ and s = S/║S║ (normalization value), where m and s are the normalized signals (first channel and the second channel of a normalized audio signal), also can be normalized left and right channels if in a dual stereo mode), 
generating a processed audio signal comprising a first channel and a second channel (Valin NPL1 section 4.5.1, the energy of each channel is encoded separately, thus the encoded output containing a separate energy signal (channel) for each channel), such that one or more spectral bands of the first channel of the processed audio signal are one or more spectral bands of the first channel of the normalized audio signal, such that one or more spectral bands of the second channel of the processed audio signal are one or more spectral bands of the second channel of the normalized audio signal (Valin NPL1 sections 4.5.1-4.5.2, the mid-side stereo coupling is applied separately on each band after normalization, and codes the larger of the normalized mid or normalized side first (thus each normalized channel is encoded in turn, and since the encoding is done band by band, the encoded (processed audio signal) channels will have at least some of the same bands as the normalized m and s signals (first and second channels of the normalized audio signal), such that at least one spectral band of the first channel of the processed audio signal is a spectral band of a mid signal (Valin NPL1 section 4.5.1, the larger of m and s is coded first, thus one of the processed audio signals being a mid signal, and where the MS stereo coupling is applied on each band) depending on a spectral band of the first channel of the normalized audio signal and depending on a spectral band of the second channel of the normalized audio signal (Valin NPL1 section 4.5.1, the larger of m and s is coded first, thus the coded mid is dependent upon the size of the spectral band of the side (as well as its own spectral band being encoded) since that will determine how many bits will be given to encode the mid), and such that at least one spectral band of the second channel of the processed audio signal is a spectral band of a side signal (Valin NPL1 section 4.5.1, the larger of m and s is coded first, thus one of the processed audio signals being a side signal, and where the MS stereo coupling is applied on each band) depending on a spectral band of the first channel of the normalized audio signal and depending on a spectral band of the second channel of the normalized audio signal (Valin NPL1 section 4.5.1, the larger of m and s is coded first, thus the coded side is dependent upon the size of the spectral band of the mid (as well as its own spectral band being encoded) since that will determine how many bits will be given to encode the side).
While Valin NPL1 illustrates that the output of the CELT and SILK encoders are multiplexed/combined in some way before being output as a bitstream, Valin NPL1 does not explicitly teach encoding the processed audio signal to acquire the encoded audio signal.
Purnhagen teaches encoding the processed audio signal to acquire the encoded audio signal (Purnhagen fig. 7, paras. [0112], [0114] and [0116], Q (quantizer) and multiplexer stage 709 receives the prediction or direct encoded signals and then combines them to output them as a bitstream (encoded audio signal)).
Therefore, considering the teachings of Valin NPL1 and Purnhagen together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the encoding of Valin NPL1 to include the encoding disclosed in Purnhagen at least because doing so would provide the advantage that a minimum level of quality can be guaranteed for the signal encoding (Purnhagen para. [0055]).
Regarding claim 41, Valin NPL1 teaches a method for encoding a first channel and a second channel of an audio input signal comprising two or more channels to acquire an encoded audio signal, the method comprising (Valin NPL1 fig. 1, section 1, operations of an Opus encoder supporting audio bandwidths, where section 4.5 (and respective subsections) teach that the input signals can be L and R from a stereo signal): 
determining a normalization value for the audio input signal depending on the first channel of the audio input signal and depending on the second channel of the audio input signal, determining a first channel and a second channel of a normalized audio signal by modifying, depending on the normalization value, at least one of the first channel and the second channel of the audio input signal (Valin NPL1 sections 4.5.1-4.5.2, the encoding occurring after normalization of mid and side signals, which are derived from the input L and R channels of an input signal, and where the normalization is performed as m = M/║M║ and s = S/║S║ (normalization value), where m and s are the normalized signals (first channel and the second channel of a normalized audio signal), also can be normalized left and right channels if in a dual stereo mode), 
generating a processed audio signal comprising a first channel and a second channel (Valin NPL1 section 4.5.1, the energy of each channel is encoded separately, thus the encoded output containing a separate energy signal (channel) for each channel), such that one or more spectral bands of the first channel of the processed audio signal are one or more spectral bands of the first channel of the normalized audio signal, such that one or more spectral bands of the second channel of the processed audio signal are one or more spectral bands of the second channel of the normalized Valin NPL1 sections 4.5.1-4.5.2, the mid-side stereo coupling is applied separately on each band after normalization, and codes the larger of the normalized mid or normalized side first (thus each normalized channel is encoded in turn, and since the encoding is done band by band, the encoded (processed audio signal) channels will have at least some of the same bands as the normalized m and s signals (first and second channels of the normalized audio signal), such that at least one spectral band of the first channel of the processed audio signal is a spectral band of a mid signal (Valin NPL1 section 4.5.1, the larger of m and s is coded first, thus one of the processed audio signals being a mid signal, and where the MS stereo coupling is applied on each band) depending on a spectral band of the first channel of the normalized audio signal and depending on a spectral band of the second channel of the normalized audio signal (Valin NPL1 section 4.5.1, the larger of m and s is coded first, thus the coded mid is dependent upon the size of the spectral band of the side (as well as its own spectral band being encoded) since that will determine how many bits will be given to encode the mid), and such that at least one spectral band of the second channel of the processed audio signal is a spectral band of a side signal (Valin NPL1 section 4.5.1, the larger of m and s is coded first, thus one of the processed audio signals being a side signal, and where the MS stereo coupling is applied on each band) depending on a spectral band of the first channel of the normalized audio signal and depending on a spectral band of the second channel of the normalized audio signal (Valin NPL1 section 4.5.1, the larger of m and s is coded first, thus the coded side is dependent upon the size of the spectral band of the mid (as well as its own spectral band being encoded) since that will determine how many bits will be given to encode the side).

Purnhagen teaches encoding the processed audio signal to acquire the encoded audio signal (Purnhagen fig. 7, paras. [0112], [0114] and [0116], Q (quantizer) and multiplexer stage 709 receives the prediction or direct encoded signals and then combines them to output them as a bitstream (encoded audio signal)).
Purnhagen further teaches a non-transitory digital storage medium having a computer program stored thereon to perform, and when said computer program is run by computer or signal processor (Purnhagen paras. [0135] and [0175], methods disclosed therein being expressed as computer-readable instructions executed by a computer on computer readable media such as a disk).
Therefore, considering the teachings of Valin NPL1 and Purnhagen together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the encoding of Valin NPL1 to include the encoding and computer-readable instructions on a disk as disclosed in Purnhagen at least because doing so would provide the advantage that a minimum level of quality can be guaranteed for the signal encoding (Purnhagen para. [0055]).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Valin NPL1 in view of Purnhagen, as set forth above regarding claim 1 from which claims 12 and 13 depend, further in view of Valin et al., "Opus Codec Overview," Definition of the Opus Audio Codec. p. 8. sec. 2. doi:10.17487/RFC6716. ISSN 2070-1721. RFC 6716, September 2012 (herein “Valin NPL2”).
Regarding claim 12, Valin NPL1 teaches wherein the normalizer is configured to determine the normalization value for the audio input signal depending on the first channel of the audio input signal and depending on the second channel of the audio input signal (Valin NPL1 section 4.5.1, MS stereo coupling is performed after normalization, as given in equations 6 and 7 showing the normalization for a band for the left channel and for the right channel separately).
Valin NPL1 does not explicitly teach an energy of.
Valin NPL2 teaches depending on an energy of (Valin NPL2 section 5.3.2, each band is normalized by the square root of unquantized energy).
Therefore, considering the teachings of Valin NPL and Valin NPL2 together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the encoder of Valin NPL to include the normalization aspects specifically cited to above as disclosed in Valin NPL2 at least because doing so would provide the advantage of being able to determine how to budget bit allocation for encoding each band that minimizes error (see Valin NPL2 sections 5.3.2-5.3.3).
Regarding claim 13, Valin NPL1 teaches wherein the audio input signal is represented in a spectral domain (Valin NPL1 section 4.5.1 in the calculations of the mid and side per band, the normalized band (spectral domain representation) for the left and right channels are used, also see fig. 4, the MDCT converts the input signals to the frequency domain for further processing), 
Valin NPL1 section 4.5.1 in the calculations of the mid and side per band, the normalized band (spectral domain representation) for the left and right channels (first and second channels of the audio input signal) are used, where fig. 2, section 3 teaches the set of bands used for coding (plurality of spectral bands)), and 
wherein the normalizer is configured to determine the normalized audio signal by modifying, the plurality of spectral bands of at least one of the first channel and the second channel of the audio input signal (Valin NPL1 section 4.5.1, xl and xr is the normalized (modifiying) band for the left and right channels (first channel and second channel of the audio input signal), and where the stereo coupling is done on each band, thus the normalization of left and right channels performed for each mid-side band signal encoded).
Valin NPL1 does not explicitly teach depending on the normalization value.
Valin NPL2 teaches depending on the normalization value (Valin NPL2 section each band is normalized by the square root of the unquantized energy (normalization value)).
Therefore, considering the teachings of Valin NPL1 and Valin NPL2 together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the encoder of Valin NPL1 to include the normalization aspects specifically cited to above as disclosed in Valin NPL2 at least because doing so would provide the advantage of being able to determine how .
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Valin NPL1 in view of Purnhagen in view of Valin NPL2, as set forth above regarding claim 13 from which claim 15 depends, further in view of Markovic et al., (US 2013/0332153 A1, herein “Markovic”).
Regarding claim 15, Valin NPL1 teaches wherein the apparatus for encoding further comprises a transform unit, wherein the transform unit is configured to configured to transform a time-domain audio signal from a time domain to a frequency domain to acquire a transformed audio signal (Valin NPL1 figs. 1 and 4, sections 2-3, MDCT (transform unit) which receives an input audio signal that is sampled (time domain), and where it is known that an MDCT (modified discrete cosine transform) performs a time to frequency conversion).
Valin NPL1 also teaches the first channel and the second channel of the audio input signal (Valin NPL1 section 4.5.1, normalized band that is processed (audio input signal) comprised of left and right channels (first and second channel)).
Valin NPL1 does not teach and a preprocessing unit and wherein the preprocessing unit is configured to generate the first channel and the second channel of the audio input signal by applying an encoder-side frequency domain noise shaping operation on the transformed audio signal.
Markovic teaches and a preprocessing unit and wherein the preprocessing unit is configured to generate the audio input signal by applying an encoder-side frequency domain noise shaping operation on the transformed audio signal (Markovic fig. 4, para. [0022], and [0053]-[0054], encoder with FDNS 48 shown downstream from MDCT 18 (thus performing the FDNS operation on the transformed audio signal), where FDNS stands for frequency domain noise shaping).
Therefore, considering the teachings of Valin NPL1 and Markovic together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the encoder of Valin NPL1 to include the FDNS specifically cited to above as disclosed in Markovic at least because doing so would provide the advantage of hiding/making perceptually transparent the quantization noise (Markovic para. [0018]).
Regarding claim 16, Valin NPL1 teaches the first channel and the second channel of the audio input signal (Valin NPL1 section 4.5.1, normalized band that is processed (audio input signal) comprised of left and right channels (first and second channel)).
Valin NPL1 does not teach wherein the preprocessing unit is configured to generate the audio input signal by applying an encoder-side temporal noise shaping operation on the transformed audio signal before applying the encoder-side frequency domain noise shaping operation on the transformed audio signal.
Markovic teaches wherein the preprocessing unit is configured to generate the audio input signal by applying an encoder-side temporal noise shaping operation on the transformed audio signal before applying the encoder-side frequency domain noise shaping operation on the transformed audio signal (Markovic fig. 4, para. [0056], TNS 26 (temporal noise shaping) shown as being applied upstream of the FDNS (thus before the FDNS), but downstream of the MDCT (thus being applied on the transformed audio signal) in an encoder).
Therefore, considering the teachings of Valin NPL1 and Markovic together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the encoder of Valin NPL1 to include the TNS specifically cited to above as disclosed in Markovic at least because doing so would provide the advantage of hiding attack or transient noise (Markovic para. [0051]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Valin NPL1 in view of Purnhagen, as set forth above regarding claim 1 from which claim 17 depends, further in view of Wu et al., (US 6,370,502 B1, herein “Wu”).
Regarding claim 17, Valin NPL1 teaches the first channel of the audio input signal and the second channel of the audio input (Valin NPL1 section 4.5.1, normalized band that is processed (audio input signal) comprised of left and right channels (first and second channel)). Valin NPL1 does not explicitly teach the remainder of claim 17.
Wu teaches wherein the normalizer is configured to determine the normalization value for the audio input signal depending on the audio input signal being represented in a time domain  and depending on the audio input signal being represented in the time domain (Wu fig. 2, col. 9, lines 26-32, normalization function performed upon input audio signal in the time domain), wherein the normalizer is configured to determine the first channel and the second channel of the normalized audio signal by modifying, depending on the normalization value (Wu col. 9, lines 26-34, quantized value of the time-domain signal’s average amplitude is used to normalize the input time-domain signal), at least one of the first channel and the second channel of the audio input signal being represented in the time domain (Wu col. 9, lines 26-34, quantized value of the time-domain signal’s average amplitude is used to normalize (modifying) the input time-domain signal), 
wherein the apparatus further comprises a transform unit being configured to transform the normalized audio signal from the time domain to a spectral domain so that the normalized audio signal is represented in the spectral domain (Wu fig. 2, transform 104, col. 9, line 48 – col. 10, line 43, the time-domain signal is transformed via the adaptive cosine packet transform using a DCT transform (thus spectral domain)), and wherein the transform unit is configured to feed the normalized audio signal being represented in the spectral domain into the encoding unit (Wu fig. 2, col. 17, line 58 – col. 21, line 51, the remainder of the processing chain that the output of the transform 104 outputs to (feed) including encoder elements 108, 110 and 112, which outputs a bitstream (thus being an encoding unit)).
Therefore, considering the teachings of Valin NPL1 and Wu together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the encoder of Valin NPL1 to include the time domain normalizing and transforming specifically cited to above as disclosed in Wu at least because doing so would provide the advantage of real-time audio compression while having reduced computational complexity (Wu col. 2, lines 37-44).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Valin NPL1 in view of Purnhagen in view of Wu, as set forth above regarding claim 17 from which claim 18 depends, further in view of Herre et al., (US 2010/0262420 A1, herein “Herre”).
Regarding claim 18, Valin NPL1 teaches wherein the apparatus further comprises a preprocessing unit being configured to receive a time-domain audio signal comprising a first channel and a second channel (Valin NPL1 fig. 1, section 4.5 and 4.5.1, Opus supports stereo coupling using left and right channels of an input signal), wherein the preprocessing unit is configured to apply a filter on the first channel of the time-domain audio signal that produces a first perceptually spectrum (Valin NPL1 fig. 4, section 3, bottom of left column of page 3, first order pre-emphasis filter and perceptual (thus perceptually) prefilter are applied to the input audio signal before MDCT (thus, in the time domain)), to acquire the first channel of the audio input signal being represented in the time domain (Valin NPL1 fig. 4, the perceptual prefilter outputs a signal before the MDCT, thus in the time domain), and wherein the preprocessing unit is configured to apply the filter on the second channel of the time-domain audio signal that produces a second perceptually spectrum (Valin NPL1 fig. 4, section 3, bottom of left column of page 3, first order pre-emphasis filter and perceptual (thus perceptually) prefilter are applied to the input audio signal before MDCT (thus, in the time domain), and where as noted above, Opus supports stereo coupling, thus the input signal being a stereo signal with two channels (L and R)), to acquire the second channel of the audio input signal being represented in the time domain.
Although Valin does teach that the prefilter is a perceptual prefilter, Valin does not explicitly teach that the pre-emphasis and perceptual prefilters are ones “that produce a perceptually whitened spectrum”
Herre fig. 16, para. [0010], prefilter applies frequency components that outputs as shown a perceptually whitened spectrum).
Therefore, considering the teachings of Valin NPL1 and Herre together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the encoder of Valin NPL1 to include the perceptually whitened spectrum producing filter qualities as specifically cited to above as disclosed in Herre at least because doing so would provide the advantage of allowing for efficiently masking quantization noise/distortion (Herre paras. [0005] and [0009]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Valin NPL1 in view of Purnhagen in view of Wu, as set forth above regarding claim 17 from which claim 19 depends, further in view of Markovic et al., (US 2013/0332153 A1, herein “Markovic”).
Regarding claim 19, Valin NPL1 does not explicitly teach the limitations of claim 19.
Wu teaches wherein the transform unit is configured to transform the normalized audio signal from the time domain to the spectral domain to acquire a transformed audio signal (Wu fig. 2, transform 104, col. 9, line 48 – col. 10, line 43, the time-domain signal is transformed via the adaptive cosine packet transform using a DCT transform (thus spectral domain), where the time-domain signal was first normalized upstream in the normalization block 102). Wu further teaches the normalized audio signal being represented in the spectral domain (Wu fig. 2, since the output of the normalization block 102 becomes the input to the transform block 104, the output of the transform block is the spectral domain (DCT transformed) representation of the normalized audio signal).
Markovic teaches wherein the apparatus furthermore comprises a spectral-domain preprocessor being configured to conduct encoder-side temporal noise shaping on the transformed audio signal to acquire the signal being represented in the spectral domain (Markovic fig. 4, para. [0056], TNS 26 (temporal noise shaping) shown as being applied downstream of the MDCT (thus being applied on the transformed audio signal in the spectral domain) in an encoder).
Therefore, considering the teachings of Valin NPL1 and Wu together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the encoder of Valin NPL1 to include the time domain normalizing and transforming specifically cited to above as disclosed in Wu at least because doing so would provide the advantage of real-time audio compression while having reduced computational complexity (Wu col. 2, lines 37-44).
Further, considering the teachings of Valin NPL1 and Markovic together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the encoder of Valin NPL1 to include the TNS specifically cited to above as disclosed in Markovic at least because doing so would provide the advantage of hiding attack or transient noise (Markovic para. [0051]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Valin NPL1 in view of Purnhagen, as set forth above regarding claim 1 from which claim 20 depends, further in view of Beyer et al., (EP 2830054 A1, herein “Beyer”).
Regarding claim 20, Valin NPL1 teaches the normalized audio signal (Valin NPL1 section 4.5.1, the signals used for encoding are normalized band signals from left and right channels) does not explicitly teach the remainder of the limitations of claim 20.
Beyer teaches wherein the encoding unit is configured to acquire the encoded audio signal by applying encoder-side Stereo Intelligent Gap Filling on the audio signal or on the processed audio signal (Beyer fig. 7A, paras. [0001], [0095], [0109], [0110], the encoder shown outputs a signal including processing by IGF encoder 706, performing intelligent gap filling, where paras. [0015]-[0016] teach that the gap filling is for stereo signals).
Therefore, considering the teachings of Valin NPL1 and Beyer together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the encoder of Valin NPL1 to include the IGF processing specifically cited to above as disclosed in Beyer at least because doing so would improve the audio quality of the reconstructed signal as well as efficiently code arbitrary audio signals at a wide range of bitrates (Beyer paras. [0024] and [0037]).
Claims 22 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Valin NPL1 in view of Beack et al., (US 2017/0134873 A1, herein “Beack”).
Regarding claim 22, Valin NPL1 teaches a system for encoding (Valin NPL1 fig. 1, section 1, Opus encoder):
Valin NPL1 fig. 1, section 1, an Opus encoder supporting audio bandwidths, where section 4.5 (and respective subsections) teach that the input signals can be L and R from a stereo signal): 
wherein the first apparatus comprises a normalizer (Valin NPL1 sections 4.5.1-4.5.2, and section 1, the Opus encoder is part of the Opus codec (coder / decoder) open source software, thus functions of the codec being realized via software code executed by a processor, and hence the normalizer being software executed by a processor) configured to determine a normalization value for the audio input signal depending on the first channel of the audio input signal and depending on the second channel of the audio input signal, wherein the normalizer is configured to determine a first channel and a second channel of a normalized audio signal by modifying, depending on the normalization value, at least one of the first channel and the second channel of the audio input signal (Valin NPL1 sections 4.5.1-4.5.2, the encoding occurring after normalization of mid and side signals, which are derived from the input L and R channels of an input signal, and where the normalization is performed as m = M/║M║ and s = S/║S║ (normalization value), where m and s are the normalized signals (first channel and the second channel of a normalized audio signal), also can be normalized left and right channels if in a dual stereo mode), 
Valin NPL1 fig. 1, encoder) being configured to generate a processed audio signal comprising a first channel and a second channel (Valin NPL1 section 4.5.1, the energy of each channel is encoded separately, thus the encoded output containing a separate energy signal (channel) for each channel), such that one or more spectral bands of the first channel of the processed audio signal are one or more spectral bands of the first channel of the normalized audio signal, such that one or more spectral bands of the second channel of the processed audio signal are one or more spectral bands of the second channel of the normalized audio signal (Valin NPL1 sections 4.5.1-4.5.2, the mid-side stereo coupling is applied separately on each band after normalization, and codes the larger of the normalized mid or normalized side first (thus each normalized channel is encoded in turn, and since the encoding is done band by band, the encoded (processed audio signal) channels will have at least some of the same bands as the normalized m and s signals (first and second channels of the normalized audio signal), such that at least one spectral band of the first channel of the processed audio signal is a spectral band of a mid signal (Valin NPL1 section 4.5.1, the larger of m and s is coded first, thus one of the processed audio signals being a mid signal, and where the MS stereo coupling is applied on each band) depending on a spectral band of the first channel of the normalized audio signal and depending on a spectral band of the second channel of the normalized audio signal Valin NPL1 section 4.5.1, the larger of m and s is coded first, thus the coded mid is dependent upon the size of the spectral band of the side (as well as its own spectral band being encoded) since that will determine how many bits will be given to encode the mid), and such that at least one spectral band of the second Valin NPL1 section 4.5.1, the larger of m and s is coded first, thus one of the processed audio signals being a side signal, and where the MS stereo coupling is applied on each band) depending on a spectral band of the first channel of the normalized audio signal and depending on a spectral band of the second channel of the normalized audio signal (Valin NPL1 section 4.5.1, the larger of m and s is coded first, thus the coded side is dependent upon the size of the spectral band of the mid (as well as its own spectral band being encoded) since that will determine how many bits will be given to encode the side).
Valin NPL1 does not explicitly teach encoding four channels of an audio input signal comprising four or more channels to acquire an encoded audio signal. Accordingly, Valin NPL1 does not explicitly teach the four or more channels.
While Valin NPL1 does teach an apparatus (mapped above as “first”), Valin NPL1 does not explicitly teach wherein the system comprises a first and second apparatus.
Valin NPL1 still further does not explicitly teach wherein the encoding unit is configured to encode the processed audio signal to acquire the encoded audio signal, wherein the second apparatus is configured for encoding a third channel and a fourth channel of the four or more channels of the audio input signal to acquire a third channel and a fourth channel of the encoded audio signal. 
Beack teaches encoding four channels of an audio input signal comprising four or more channels to acquire an encoded audio signal, and the four or more channels (Beack fig. 3, paras. [0063]-[0065], 3D encoder which receives N channel inputs (where fig.3 illustrates that N is at least 6, thus four or more channels), and which outputs a bitstream (encoded audio signal)).
Beack further teaches first and second apparatus (Beack fig. 11, paras. [0115], plurality of TTO and USAC encoder units serially connected (thus at least two processing chains/apparatuses)).
Beack still further teaches wherein the encoding unit is configured to encode the processed audio signal to acquire the encoded audio signal (Beack fig. 3, para. [0065], M channel downmix signals are encoded to generate a bitstream (encoded audio signal)), wherein the second apparatus is configured for encoding a third channel and a fourth channel of the four or more channels of the audio input signal to acquire a third channel and a fourth channel of the encoded audio signal (Beack fig. 11, para. [0118], two 1 channel downmix signals are encoded into stereo forms (thus with a first and second channel), and where there are multiple M downmix signals from N inputs, thus a third and fourth channel from a second part of N inputs (from the four or more channels of the audio input signal)).
Therefore, considering the teachings of Valin NPL1 and Beack together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the encoder of Valin NPL1 to include the multichannel encoding disclosed in Beack at least because doing so would provide a way to further effectively process audio signals of more channels than the number of channels specified for a standard (Beack para. [0027]).
Regarding claim 37, Valin NPL1 teaches a system for generating an encoded audio signal from an audio input signal, comprising (Valin NPL1 fig. 1, Opus Codec, section 1, Abstract, codec for encoding an audio signal): a system for encoding, wherein the system comprises (Valin NPL1 fig. 1, section 1, Opus encoder):
wherein the system comprises a first apparatus for encoding a first channel and a second channel of an audio input signal to acquire a first channel and a second channel of the encoded audio signal, and (Valin NPL1 fig. 1, section 1, an Opus encoder supporting audio bandwidths, where section 4.5 (and respective subsections) teach that the input signals can be L and R from a stereo signal): 
wherein the first apparatus comprises a normalizer (Valin NPL1 sections 4.5.1-4.5.2, and section 1, the Opus encoder is part of the Opus codec (coder / decoder) open source software, thus functions of the codec being realized via software code executed by a processor, and hence the normalizer being software executed by a processor) configured to determine a normalization value for the audio input signal depending on the first channel of the audio input signal and depending on the second channel of the audio input signal, wherein the normalizer is configured to determine a first channel and a second channel of a normalized audio signal by modifying, depending on the normalization value, at least one of the first channel and the second channel of the audio input signal (Valin NPL1 sections 4.5.1-4.5.2, the encoding occurring after normalization of mid and side signals, which are derived from the input L and R channels of an input signal, and where the normalization is performed as m = M/║M║ and s = S/║S║ (normalization value), where m and s are the normalized signals (first channel and the second channel of a normalized audio signal), also can be normalized left and right channels if in a dual stereo mode), 
Valin NPL1 fig. 1, encoder) being configured to generate a processed audio signal comprising a first channel and a second channel (Valin NPL1 section 4.5.1, the energy of each channel is encoded separately, thus the encoded output containing a separate energy signal (channel) for each channel), such that one or more spectral bands of the first channel of the processed audio signal are one or more spectral bands of the first channel of the normalized audio signal, such that one or more spectral bands of the second channel of the processed audio signal are one or more spectral bands of the second channel of the normalized audio signal (Valin NPL1 sections 4.5.1-4.5.2, the mid-side stereo coupling is applied separately on each band after normalization, and codes the larger of the normalized mid or normalized side first (thus each normalized channel is encoded in turn, and since the encoding is done band by band, the encoded (processed audio signal) channels will have at least some of the same bands as the normalized m and s signals (first and second channels of the normalized audio signal), such that at least one spectral band of the first channel of the processed audio signal is a spectral band of a mid signal (Valin NPL1 section 4.5.1, the larger of m and s is coded first, thus one of the processed audio signals being a mid signal, and where the MS stereo coupling is applied on each band) depending on a spectral band of the first channel of the normalized audio signal and depending on a spectral band of the second channel of the normalized audio signal (Valin NPL1 section 4.5.1, the larger of m and s is coded first, thus the coded mid is dependent upon the size of the spectral band of the side (as well as its own spectral band being encoded) since that will determine how many bits will be given to encode the mid), and such that at least one spectral band of the second Valin NPL1 section 4.5.1, the larger of m and s is coded first, thus one of the processed audio signals being a side signal, and where the MS stereo coupling is applied on each band) depending on a spectral band of the first channel of the normalized audio signal and depending on a spectral band of the second channel of the normalized audio signal (Valin NPL1 section 4.5.1, the larger of m and s is coded first, thus the coded side is dependent upon the size of the spectral band of the mid (as well as its own spectral band being encoded) since that will determine how many bits will be given to encode the side).
Valin NPL1 does not explicitly teach a system for encoding four channels of the audio input signal comprising four or more channels to acquire the encoded audio signal, wherein the system for encoding is configured to generate the encoded audio signal from the audio input signal and comprises.
Valin NPL1 does not explicitly teach encoding four channels of an audio input signal comprising four or more channels to acquire an encoded audio signal.
While Valin NPL1 does teach an apparatus (mapped above as “first”), Valin NPL1 does not explicitly teach wherein the system comprises a first and second apparatus
Valin NPL1 still further does not explicitly teach wherein the encoding unit is configured to encode the processed audio signal to acquire the encoded audio signal, wherein the second apparatus is configured for encoding a third channel and a fourth channel of the four or more channels of the audio input signal to acquire a third channel and a fourth channel of the encoded audio signal.
paras. [0063]-[0065], 3D encoder which receives N input audio channels (four or more channels) and encodes same into a bitstream).
Beack further teaches first apparatus and wherein the system comprises a second apparatus (Beack fig. 11, paras. [0115], plurality of TTO and USAC encoder units serially connected (thus at least two processing chains/apparatuses)).
Beack still further teaches wherein the encoding unit is configured to encode the processed audio signal to acquire the encoded audio signal (Beack fig. 3, para. [0065], M channel downmix signals are encoded to generate a bitstream (encoded audio signal)), wherein the second apparatus is configured for encoding a third channel and a fourth channel of the four or more channels of the audio input signal to acquire a third channel and a fourth channel of the encoded audio signal (Beack fig. 11, para. [0118], two 1 channel downmix signals are encoded into stereo forms (thus with a first and second channel), and where there are multiple M downmix signals from N inputs, thus a third and fourth channel from a second part of N inputs (from the four or more channels of the audio input signal)).
Therefore, considering the teachings of Valin NPL1 and Beack together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the encoder of Valin NPL1 to include the multichannel encoding disclosed in Beack at least because doing so would .
Claims 23-24, 27-28, 33, 36, 40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Valin NPL2 in view of Purnhagen.
Regarding claim 23, Valin NPL2 teaches an apparatus for decoding an encoded audio signal (Valin NPL2 section 4, Opus decoder which receives a bitstream (encoded), where the Abstract teaches the Opus codec (coder/decoder) is an audio codec, thus encoded audio signal) comprising a first channel and a second channel to acquire a first channel and a second channel of a decoded audio signal comprising two or more channels (Valin NPL2 section 2.1.2, Opus decodes a stereo signal in a stereo decoder (two or more channels)), 
and wherein the apparatus comprises a de-normalizer configured to modify, depending on a de-normalization value, at least one of the first channel and the second channel of the intermediate audio signal to acquire the first channel and the second channel of the decoded audio signal (Valin NPL2 sections 4.3.6-4.3.7, just as each band was normalized in the encoder, the last step of the decoder (thus upon an intermediate signal that has been processed up to that point in the signal chain, is to denormalize the bands, then the inverse MDCT is applied to return the signal to the time domain, where section 2.1.2 teaches that the decoder decodes into stereo, thus a two-channel decoded audio signal).
Valin NPL2 does not explicitly teach wherein the apparatus comprises a decoding unit configured to determine for each spectral band of a plurality of spectral bands, whether the spectral band of the first channel of the encoded audio signal and 
Purnhagen teaches wherein the apparatus comprises a decoding unit configured to determine for each spectral band of a plurality of spectral bands, whether the spectral band of the first channel of the encoded audio signal and the spectral band of the second channel of the encoded audio signal was encoded using dual-mono encoding or using mid-side encoding (Purnhagen para. [0091], decoder system receives a signal whether a particular time frame is to be decoded by the decoder system in prediction coding or non-prediction coding including a fallback mode that is defined by a ms_mask_present bit as shown in table 1, to specify whether M/S (mid-side) encoding is for all bands, or whether L/R coding (dual mono) is for all frequency bands), wherein the decoding unit is configured to use the spectral band of the first channel of the Purnhagen fig. 3, paras. [0093]-[0094] and [0103], decoder operable in pass-through mode, where the L and R channels which are encoded are passed through and decoded such that the pseudo-L/R (intermediate audio signal) and the L/R are identical (thus using the respective spectral bands in decoding)), wherein the decoding unit is configured to generate a spectral band of the first channel of the intermediate audio signal based on the spectral band of the first channel of the encoded audio signal and based on the spectral band of the second channel of the encoded audio signal, and to generate a spectral band of the second channel of the intermediate audio signal based on the spectral band of the first channel of the encoded audio signal and based on the spectral band of the second channel of the encoded audio signal, if the mid-side encoding was used (Purnhagen fig. 3, paras. [0091], [0094] and [0098], table 1, the decoder can operate in a legacy M/S mode, where the Mid and side signals are passed through in their frequency band representation to be decoded, and where para. [0104] gives the relationship between left and right channels (first and second channels of the encoded audio signal) and the mid and side channels (first and second channels of the intermediate audio signal), where it is shown that the M (mid) and S (side) are calculated from both the left and right channels, thus the values of the spectral bands of the left and right channels will be used to generate the values of the mid and side spectral band values).

Regarding claim 24, Valic NPL2 does not explicitly teach the limitations of claim 24.
Purnhagen teaches wherein the decoding unit is configured to determine whether the encoded audio signal is encoded in a full-mid-side encoding mode or in a full-dual-mono encoding mode or in a band-wise encoding mode, wherein the decoding unit is configured (Purnhagen paras. [0091] and [0108], an encoding mode is communicated per table 1, including L/R coding for all frequency bands (full-dual-mono encoding) or M/S coding for all frequency bands (full-dual-mono encoding) or where a signaling bit per band is used to indicate L/R or M/S (band-wise encoding mode)), 
if it is determined that the encoded audio signal is encoded in the full-mid-side encoding mode, to generate the first channel of the intermediate audio signal from the first channel and from the second channel of the encoded audio signal, and to generate the second channel of the intermediate audio signal from the first channel and from the second channel of the encoded audio signal (Purnhagen fig. 3, paras. [0091], [0094] and [0098], table 1, the decoder can operate in a legacy M/S mode, where the Mid and side signals are passed through in their frequency band representation to be decoded, and where para. [0104] gives the relationship between left and right channels (first and second channels of the encoded audio signal) and the mid and side channels (first and second channels of the intermediate audio signal), where it is shown that the M (mid) and S (side) are calculated from both the left and right channels, thus the values of the spectral bands of the left and right channels will be used to generate the values of the mid and side spectral band values), 
wherein the decoding unit is configured, if it is determined that the encoded audio signal is encoded in the full-dual-mono encoding mode, to use the first channel of the encoded audio signal as the first channel of the intermediate audio signal, and to use the second channel of the encoded audio signal as the second channel of the intermediate audio signal (Purnhagen fig. 3, paras. [0093]-[0094] and [0103], decoder operable in pass-through mode, where the L and R channels which are encoded are passed through and decoded such that the pseudo-L/R (intermediate audio signal) and the L/R are identical (thus using the respective spectral bands in decoding)), and 
wherein the decoding unit is configured, if it is determined that the encoded audio signal is encoded in the band-wise encoding mode (Purnhagen para. [0083], decoding mode including frequency dependent (band-wise) L/R or M/S), to determine for each spectral band of a plurality of spectral bands, whether the spectral band of the first channel of the encoded audio signal and the spectral band of the second channel of the encoded audio signal was encoded using the dual-mono encoding or using the mid-side encoding (Purnhagen figs. 2 and 3, paras. [0090]-[0091], based on the decoder receiving an indication bit, the decoder system processes signals according to direct L/R stereo (dual mono) encoding or joint M/S encoding, where there is a signaling bit per band), to use the spectral band of the first channel of the encoded audio signal as a Purnhagen figs. 2 and 3, paras. [0093]-[0094] and [0103], decoder operable in pass-through mode, where the L and R channels which are encoded are passed through and decoded such that the pseudo-L/R (intermediate audio signal) and the L/R are identical (thus using the respective spectral bands in decoding)), and 
to generate a spectral band of the first channel of the intermediate audio signal based on the spectral band of the first channel of the encoded audio signal and based on the spectral band of the second channel of the encoded audio signal, and to generate a spectral band of the second channel of the intermediate audio signal based on the spectral band of the first channel of the encoded audio signal and based on the spectral band of the second channel of the encoded audio signal, if the mid-side encoding was used (Purnhagen figs. 2 and 3, paras. [0091], [0094] and [0098], table 1, the decoder can operate in a legacy M/S mode, where the Mid and side signals are passed through in their frequency band representation to be decoded, and where para. [0104] gives the relationship between left and right channels (first and second channels of the encoded audio signal) and the mid and side channels (first and second channels of the intermediate audio signal), where it is shown that the M (mid) and S (side) are calculated from both the left and right channels, thus the values of the spectral bands of the left and right channels will be used to generate the values of the mid and side spectral band values).

Regarding claim 27, Valin NPL2 teaches wherein the de-normalizer is configured to modify, depending on the de-normalization value, the plurality of spectral bands of at least one of the first channel and the second channel of the intermediate audio signal to acquire the first channel and the second channel of the decoded audio signal (Valin NPL2 section 4.3.6, denormalization is performed on the bands before IMDCT, where section 2.1.2 teaches the decoder is a stereo decoder and thus the denormalization is on a two channel intermediate signal since the output will be a stereo output).
Regarding claim 28, Valin NPL2 teaches wherein the de-normalizer is configured to modify, depending on the de-normalization value, the plurality of spectral bands of at least one of the first channel and the second channel of the intermediate audio signal to acquire a de-normalized audio signal (Valin NPL2 section 4.3.6, denormalization is performed on the bands before IMDCT, where section 2.1.2 teaches the decoder is a stereo decoder and thus the denormalization is on a two channel intermediate signal since the output will be a stereo output), wherein the apparatus furthermore comprises a postprocessing unit and a transform unit (Valin NPL2 sections 4.3.7 and 4.3.7.1, post filter (postprocessing unit) and Inverse MDCT (transform unit)), and 
wherein the postprocessing unit is configured to conduct at least one of decoder-side temporal noise shaping and decoder-side frequency domain noise shaping on the de-normalized audio signal to acquire a postprocessed audio signal (Valin NPL2, sections 4.3.6 and 4.3.7.1, where the claim only requires “at least one of” after the signal is denormalized, it is post filtered in the time domain (since after IMDCT) to smooth (shaping) the window transitions resulting from the IMDCT windowing (noise)), wherein the transform unit is configured to configured to transform the postprocessed audio signal from a spectral domain to a time domain to acquire the first channel and the second channel of the decoded audio signal (Valin NPL2 section 4.3.7, also see page 106, figure 17, IMDCT outputs a signal which is in the time domain, and where section 2.1.2 teaches the decoder is a stereo decoder thus the output being two channels).
Regarding claim 33, Valin NPL2 teaches wherein the decoded audio signal is an audio stereo signal comprising exactly two channels (Valin NPL2, section 2.1.2, the decoder decodes into stereo, thus a two-channel decoded audio signal).
Regarding claim 36, Valin NPL2 teaches a system for generating a decoded audio signal from an encoded audio signal, comprising (Valin NPL2 Abstract, Opus codec (coder and decoder)): an apparatus for decoding the encoded audio signal (Valin NPL2 section 4, Opus decoder which receives a bitstream (encoded), where the Abstract teaches the Opus codec (coder/decoder) is an audio codec, thus encoded audio signal) comprising a first channel and a second channel to acquire a first channel Valin NPL2 section 2.1.2, Opus decodes a stereo signal in a stereo decoder (two or more channels)), the apparatus being configured to generate the decoded audio signal from the encoded audio signal (Valin NPL2, section 4, the Opus decoder receives a bitstream (encoded audio signal – see section 5), and outputs the audio signal (decoded audio signal)),
and wherein the apparatus comprises a de-normalizer configured to modify, depending on a de-normalization value, at least one of the first channel and the second channel of the intermediate audio signal to acquire the first channel and the second channel of the decoded audio signal (Valin NPL2 sections 4.3.6-4.3.7, just as each band was normalized in the encoder, the last step of the decoder (thus upon an intermediate signal that has been processed up to that point in the signal chain, is to denormalize the bands, then the inverse MDCT is applied to return the signal to the time domain, where section 2.1.2 teaches that the decoder decodes into stereo, thus a two-channel decoded audio signal).
Valin NPL2 does not explicitly teach and comprising a decoding unit configured to determine for each spectral band of a plurality of spectral bands, whether said spectral band of the first channel of the encoded audio signal and the spectral band of the second channel of the encoded audio signal was encoded using dual-mono encoding or using mid-side encoding, wherein the decoding unit is configured to use the spectral band of the first channel of the encoded audio signal as a spectral band of a first channel of an intermediate audio signal and is configured to use the spectral band of the second channel of the encoded audio signal as a spectral band of a second 
Purnhagen teaches and comprising a decoding unit configured to determine for each spectral band of a plurality of spectral bands, whether the spectral band of the first channel of the encoded audio signal and the spectral band of the second channel of the encoded audio signal was encoded using dual-mono encoding or using mid-side encoding (Purnhagen para. [0091], decoder system receives a signal whether a particular time frame is to be decoded by the decoder system in prediction coding or non-prediction coding including a fallback mode that is defined by a ms_mask_present bit as shown in table 1, to specify whether M/S (mid-side) encoding is for all bands, or whether L/R coding (dual mono) is for all frequency bands), wherein the decoding unit is configured to use the spectral band of the first channel of the encoded audio signal as a spectral band of a first channel of an intermediate audio signal and is configured to use the spectral band of the second channel of the encoded audio signal as a spectral band of a second channel of the intermediate audio signal, if the dual-mono encoding was used (Purnhagen fig. 3, paras. [0093]-[0094] and [0103], decoder operable in pass-through mode, where the L and R channels which are encoded are passed through and decoded such that the pseudo-L/R (intermediate audio signal) and the L/R are identical (thus using the respective spectral bands in decoding)), wherein the decoding unit is configured to generate a spectral band of the first channel of the intermediate audio signal based on the spectral band of the first channel of the encoded audio signal and based on the spectral band of the second channel of the encoded audio signal, and to generate a spectral band of the second channel of the intermediate audio signal based on the spectral band of the first channel of the encoded audio signal and based on the spectral band of the second channel of the encoded audio signal, if the mid-side encoding was used (Purnhagen fig. 3, paras. [0091], [0094] and [0098], table 1, the decoder can operate in a legacy M/S mode, where the Mid and side signals are passed through in their frequency band representation to be decoded, and where para. [0104] gives the relationship between left and right channels (first and second channels of the encoded audio signal) and the mid and side channels (first and second channels of the intermediate audio signal), where it is shown that the M (mid) and S (side) are calculated from both the left and right channels, thus the values of the spectral bands of the left and right channels will be used to generate the values of the mid and side spectral band values).
Therefore, considering the teachings of Valin NPL2 and Purnhagen together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the codec of Valin NPL2 to include the encoding determination disclosed in Purnhagen at least because doing so would provide the advantage that at least a level of quality equivalent to that of direct or joint stereo encoding can be guaranteed (Purnhagen para. [0055]).
Regarding claim 40, Valin NPL2 teaches a method for decoding an encoded audio signal (Valin NPL2 section 4, Opus decoder operations which receive a bitstream (encoded), where the Abstract teaches the Opus codec (coder/decoder) is an audio codec, thus encoded audio signal) comprising a first channel and a second channel to acquire a first channel and a second channel of a decoded audio signal comprising two or more channels, wherein the method comprises (Valin NPL2 section 2.1.2, Opus decodes a stereo signal in a stereo decoder (two or more channels)): 
modifying, depending on a de-normalization value, at least one of the first channel and the second channel of the intermediate audio signal to acquire the first channel and the second channel of the decoded audio signal (Valin NPL2 sections 4.3.6-4.3.7, just as each band was normalized in the encoder, the last step of the decoder (thus upon an intermediate signal that has been processed up to that point in the signal chain, is to denormalize the bands, then the inverse MDCT is applied to return the signal to the time domain, where section 2.1.2 teaches that the decoder decodes into stereo, thus a two-channel decoded audio signal).
Valin NPL2 does not explicitly teach determining for each spectral band of a plurality of spectral bands, whether the spectral band of the first channel of the encoded audio signal and the spectral band of the second channel of the encoded audio signal was encoded using dual-mono encoding or using mid-side encoding, 
using the spectral band of the first channel of the encoded audio signal as a spectral band of a first channel of an intermediate audio signal and using the spectral band of the second channel of the encoded audio signal as a spectral band of a second channel of the intermediate audio signal, if the dual-mono encoding was used, 

Purnhagen teaches determining for each spectral band of a plurality of spectral bands, whether the spectral band of the first channel of the encoded audio signal and the spectral band of the second channel of the encoded audio signal was encoded using dual-mono encoding or using mid-side encoding (Purnhagen para. [0091], decoder system receives a signal whether a particular time frame is to be decoded by the decoder system in prediction coding or non-prediction coding including a fallback mode that is defined by a ms_mask_present bit as shown in table 1, to specify whether M/S (mid-side) encoding is for all bands, or whether L/R coding (dual mono) is for all frequency bands), 
using the spectral band of the first channel of the encoded audio signal as a spectral band of a first channel of an intermediate audio signal and using the spectral band of the second channel of the encoded audio signal as a spectral band of a second channel of the intermediate audio signal, if the dual-mono encoding was used (Purnhagen fig. 3, paras. [0093]-[0094] and [0103], decoder operable in pass-through mode, where the L and R channels which are encoded are passed through and decoded such that the pseudo-L/R (intermediate audio signal) and the L/R are identical (thus using the respective spectral bands in decoding)), generating a spectral band of the first channel of the intermediate audio signal based on the spectral band of the first channel of the encoded audio signal and based on the spectral band of the second channel of the encoded audio signal, and generating a spectral band of the second channel of the intermediate audio signal based on the spectral band of the first channel of the encoded audio signal and based on the spectral band of the second channel of the encoded audio signal, if the mid-side encoding was used (Purnhagen fig. 3, paras. [0091], [0094] and [0098], table 1, the decoder can operate in a legacy M/S mode, where the Mid and side signals are passed through in their frequency band representation to be decoded, and where para. [0104] gives the relationship between left and right channels (first and second channels of the encoded audio signal) and the mid and side channels (first and second channels of the intermediate audio signal), where it is shown that the M (mid) and S (side) are calculated from both the left and right channels, thus the values of the spectral bands of the left and right channels will be used to generate the values of the mid and side spectral band values).
Therefore, considering the teachings of Valin NPL2 and Purnhagen together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the decoding of Valin NPL2 to include the encoding determination disclosed in Purnhagen at least because doing so would provide the advantage that at least a level of quality equivalent to that of direct or joint stereo encoding can be guaranteed (Purnhagen para. [0055]).
Regarding claim 42, Valin NPL2 teaches a method for decoding an encoded audio signal (Valin NPL2 section 4, Opus decoder operations which receive a bitstream (encoded), where the Abstract teaches the Opus codec (coder/decoder) is an audio codec, thus encoded audio signal) comprising a first channel and a second channel to acquire a first channel and a second channel of a decoded audio signal comprising two or more channels, the method comprises (Valin NPL2 section 2.1.2, Opus decodes a stereo signal in a stereo decoder (two or more channels)): 
modifying, depending on a de-normalization value, at least one of the first channel and the second channel of the intermediate audio signal to acquire the first channel and the second channel of the decoded audio signal (Valin NPL2 sections 4.3.6-4.3.7, just as each band was normalized in the encoder, the last step of the decoder (thus upon an intermediate signal that has been processed up to that point in the signal chain, is to denormalize the bands, then the inverse MDCT is applied to return the signal to the time domain, where section 2.1.2 teaches that the decoder decodes into stereo, thus a two-channel decoded audio signal).
Valin NPL2 does not explicitly teach determining for each spectral band of a plurality of spectral bands, whether the spectral band of the first channel of the encoded audio signal and the spectral band of the second channel of the encoded audio signal was encoded using dual-mono encoding or using mid-side encoding, 
using the spectral band of the first channel of the encoded audio signal as a spectral band of a first channel of an intermediate audio signal and using the spectral band of the second channel of the encoded audio signal as a spectral band of a second channel of the intermediate audio signal, if the dual-mono encoding was used, 
generating a spectral band of the first channel of the intermediate audio signal based on the spectral band of the first channel of the encoded audio signal and based 
Valin NPL2 further does not explicitly teach a non-transitory digital storage medium having a computer program stored thereon to perform, and when the computer program is run by computer or signal processor.
Purnhagen teaches determining for each spectral band of a plurality of spectral bands, whether the spectral band of the first channel of the encoded audio signal and the spectral band of the second channel of the encoded audio signal was encoded using dual-mono encoding or using mid-side encoding (Purnhagen para. [0091], decoder system receives a signal whether a particular time frame is to be decoded by the decoder system in prediction coding or non-prediction coding including a fallback mode that is defined by a ms_mask_present bit as shown in table 1, to specify whether M/S (mid-side) encoding is for all bands, or whether L/R coding (dual mono) is for all frequency bands), 
using the spectral band of the first channel of the encoded audio signal as a spectral band of a first channel of an intermediate audio signal and using the spectral band of the second channel of the encoded audio signal as a spectral band of a second channel of the intermediate audio signal, if the dual-mono encoding was used (Purnhagen fig. 3, paras. [0093]-[0094] and [0103], decoder operable in pass-through mode, where the L and R channels which are encoded are passed through and decoded such that the pseudo-L/R (intermediate audio signal) and the L/R are identical (thus using the respective spectral bands in decoding)), generating a spectral band of the first channel of the intermediate audio signal based on the spectral band of the first channel of the encoded audio signal and based on the spectral band of the second channel of the encoded audio signal, and generating a spectral band of the second channel of the intermediate audio signal based on the spectral band of the first channel of the encoded audio signal and based on the spectral band of the second channel of the encoded audio signal, if the mid-side encoding was used (Purnhagen fig. 3, paras. [0091], [0094] and [0098], table 1, the decoder can operate in a legacy M/S mode, where the Mid and side signals are passed through in their frequency band representation to be decoded, and where para. [0104] gives the relationship between left and right channels (first and second channels of the encoded audio signal) and the mid and side channels (first and second channels of the intermediate audio signal), where it is shown that the M (mid) and S (side) are calculated from both the left and right channels, thus the values of the spectral bands of the left and right channels will be used to generate the values of the mid and side spectral band values).
Purnhagen further teaches a non-transitory digital storage medium having a computer program stored thereon to perform, and when the computer program is run by computer or signal processor (Purnhagen paras. [0135] and [0175], methods disclosed therein being expressed as computer-readable instructions executed by a computer on computer readable media such as a disk).
Therefore, considering the teachings of Valin NPL2 and Purnhagen together as a whole, it would have been obvious to one of ordinary skill in the art before the effective .
Claims 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Valin NPL2 in view of Purnhagen as set forth above regarding claim 23 from which claim 29 depends, further in view of Wu.
Regarding claim 29, Valin NPL2 teaches wherein the apparatus further comprises a transform unit configured to transform the intermediate audio signal from a spectral domain to a time domain (Valin NPL2 section 4.3.7, also see page 106, figure 17, IMDCT outputs a signal which is in the time domain, and where section 2.1.2 teaches the decoder is a stereo decoder thus the output being two channels).
Valin NPL2 does not explicitly teach wherein the de-normalizer is configured to modify, depending on the de-normalization value, at least one of the first channel and the second channel of the intermediate audio signal being represented in a time domain to acquire the first channel and the second channel of the decoded audio signal.
Wu teaches wherein the de-normalizer is configured to modify, depending on the de-normalization value, at least one of the first channel and the second channel of the intermediate audio signal being represented in a time domain to acquire the first channel and the second channel of the decoded audio signal (Wu fig. 3, col. 25, lines 12-19, renormalization 208 in the signal chain after the inverse transform, thus the renormalization in the time domain, where the PCM signal is output, and where col. 8, lines 10-11 teach the algorithm applied to stereo signals, thus the decoded output having a first and second channel).
Therefore, considering the teachings of Valin NPL2 and Wu together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the decoder of Valin NPL2 to include the time domain renormalizing specifically cited to above as disclosed in Wu at least because doing so would provide the advantage of real-time audio compression while having reduced computational complexity (Wu col. 2, lines 37-44).
Regarding claim 31, Valin NPL2 does not explicitly teach the limitations of claim 31.
Purnhagen teaches wherein the apparatus furthermore comprises a spectral-domain postprocessor being configured to conduct decoder-side temporal noise shaping on the intermediate audio signal (Purnhagen fig. 4, para. [0092], TNS units 410a, 410b shown as before the MDCT-1 (inverse MDCT) thus, the TNS (temporal noise shaping) being performed in the spectral domain), 
wherein the transform unit is configured to transform the intermediate audio signal from the spectral domain to the time domain, after decoder-side temporal noise shaping has been conducted on the intermediate audio signal (Purnhagen fig. 4, para. [0092], as shown, the inverse transformers process the output of the TNS).
Therefore, considering the teachings of Valin NPL2 and Purnhagen together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the decoder of Valin NPL2 to include the decoding disclosed in Purnhagen at least because doing so would provide .
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Valin NPL2 in view of Purnhagen as set forth above regarding claim 23 from which claim 30 depends, further in view of Wu further in view of Herre.
Regarding claim 30, Valin NPL2 teaches wherein the apparatus further comprises a transform unit configured to transform the intermediate audio signal from a spectral domain to a time domain (Valin NPL2 section 4.3.7, also see page 106, figure 17, IMDCT outputs a signal which is in the time domain, and where section 2.1.2 teaches the decoder is a stereo decoder thus the output being two channels).
Valin NPL2 further teaches wherein the apparatus further comprises a postprocessing unit being configured to process the de-normalized audio signal (Valin NPL2 section sections 4.3.6 and 4.3.7.1, after the signal is denormalized, it is post filtered (postprocessing unit) in the time domain (since after IMDCT) to smooth the window transitions resulting from the IMDCT windowing (process)).
Valin NPL2 still further teaches the first channel and the second channel of the decoded audio signal (Valin NPL2 section 2.1.2, Opus decodes a stereo signal in a stereo decoder (two or more channels)).
Valin NPL2 does not explicitly teach the remainder of the limitations of claim 30.
Wu teaches wherein the de-normalizer is configured to modify, depending on the de-normalization value, at least one of the first channel and the second channel of the intermediate audio signal being represented in a time domain to acquire the first channel and the second channel of the decoded audio signal (Wu fig. 3, col. 25, lines 12-19, renormalization 208 in the signal chain after the inverse transform, thus the renormalization in the time domain, where the PCM signal is output, and where col. 8, lines 10-11 teach the algorithm applied to stereo signals, thus the decoded output having a first and second channel).
Herre teaches being a perceptually whitened audio signal, to acquire the decoded audio signal (Herre fig. 16c, para. [0010], decoder bitstream signal is subjected to a post-filtering operation including a perceptual whitening, and outputs the audio output (decoded audio signal)).
Therefore, considering the teachings of Valin NPL2 and Wu together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the decoder of Valin NPL2 to include the time domain renormalizing specifically cited to above as disclosed in Wu at least because doing so would provide the advantage of real-time audio compression while having reduced computational complexity (Wu col. 2, lines 37-44).
Further, considering the teachings of Valin NPL2 and Herre together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the decoder of Valin NPL2 to include the perceptually whitened spectrum producing filter qualities as specifically cited to above as disclosed in Herre at least because doing so would provide the advantage of allowing for efficiently masking quantization noise/distortion (Herre paras. [0005] and [0009]).
Claim 32 is are rejected under 35 U.S.C. 103 as being unpatentable over Valin NPL2 in view of Purnhagen as set forth above regarding claim 23 from which claim 29 depends, further in view of Beyer.
Regarding claim 32, Valin NPL2 does not explicitly teach the limitations of claim 32.
Beyer teaches wherein the decoding unit is configured to apply decoder-side Stereo Intelligent Gap Filling on the encoded audio signal (Beyer fig. 7B, paras. [0095]-[0097], IGF decoding is performed in block 726 on the bitstream being decoded (encoded audio signal), where paras. [0015]-[0016] teach that the gap filling is for stereo signals).
Therefore, considering the teachings of Valin NPL2 and Beyer together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the decoder of Valin NPL2 to include the IGF processing specifically cited to above as disclosed in Beyer at least because doing so would improve the audio quality of the reconstructed signal as well as efficiently code arbitrary audio signals at a wide range of bitrates (Beyer paras. [0024] and [0037]).
Claims 34 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Valin NPL2 in view of Purnhagen in view of Beack.
Regarding claim 34, Valin NPL2 teaches a system for decoding an encoded audio signal (Valin NPL2 section 4, Opus decoder which receives a bitstream (encoded), where the Abstract teaches the Opus codec (coder/decoder) is an audio codec, thus encoded audio signal) comprising a first apparatus for a first channel and a Valin NPL2 section 2.1.2, Opus decodes a stereo signal in a stereo decoder (two or more channels)),
wherein the first apparatus comprise a de-normalizer configured to modify, depending on a de-normalization value, at least one of the first channel and the second channel of the intermediate audio signal to acquire the first channel and the second channel of the decoded audio signal (Valin NPL2 sections 4.3.6-4.3.7, just as each band was normalized in the encoder, the last step of the decoder (thus upon an intermediate signal that has been processed up to that point in the signal chain, is to denormalize the bands, then the inverse MDCT is applied to return the signal to the time domain, where section 2.1.2 teaches that the decoder decodes into stereo, thus a two-channel decoded audio signal). 
Valin NPL2 does not explicitly teach comprising four or more channels to acquire four channels of a decoded audio signal comprising four or more channels, or first and second apparatus, or of the four or more channels of the encoded audio signal.
Valin NPL2 further does not explicitly teach wherein the first apparatus comprises a decoding unit configured to determine for each spectral band of a plurality of spectral bands, whether the spectral band of the first channel of the encoded audio signal and the spectral band of the second channel of the encoded audio signal was encoded using dual-mono encoding or using mid-side encoding, wherein the decoding unit of the first apparatus is configured to use the spectral band of the first channel of the encoded audio signal as a spectral band of a first channel of an intermediate audio signal and is configured to use the spectral band of the second channel of the encoded audio signal 
Valin still further does not explicitly teach wherein the system comprises a second apparatus, and wherein the second apparatus is configured for decoding a third channel and a fourth channel of the four or more channels of the encoded audio signal to acquire a third channel and a fourth channel of the decoded audio signal.
Purnhagen teaches wherein the first apparatus comprises a decoding unit configured to determine for each spectral band of a plurality of spectral bands, whether the spectral band of the first channel of the encoded audio signal and the spectral band of the second channel of the encoded audio signal was encoded using dual-mono encoding or using mid-side encoding (Purnhagen para. [0091], decoder system receives a signal whether a particular time frame is to be decoded by the decoder system in prediction coding or non-prediction coding including a fallback mode that is defined by a ms_mask_present bit as shown in table 1, to specify whether M/S (mid-side) encoding is for all bands, or whether L/R coding (dual mono) is for all frequency bands), wherein the decoding unit of the first apparatus is configured to use the spectral Purnhagen fig. 3, paras. [0093]-[0094] and [0103], decoder operable in pass-through mode, where the L and R channels which are encoded are passed through and decoded such that the pseudo-L/R (intermediate audio signal) and the L/R are identical (thus using the respective spectral bands in decoding)), wherein the decoding unit of the first apparatus is configured to generate a spectral band of the first channel of the intermediate audio signal based on the spectral band of the first channel of the encoded audio signal and based on the spectral band of the second channel of the encoded audio signal, and to generate a spectral band of the second channel of the intermediate audio signal based on the spectral band of the first channel of the encoded audio signal and based on the spectral band of the second channel of the encoded audio signal, if the mid-side encoding was used (Purnhagen fig. 3, paras. [0091], [0094] and [0098], table 1, the decoder can operate in a legacy M/S mode, where the Mid and side signals are passed through in their frequency band representation to be decoded, and where para. [0104] gives the relationship between left and right channels (first and second channels of the encoded audio signal) and the mid and side channels (first and second channels of the intermediate audio signal), where it is shown that the M (mid) and S (side) are calculated from both the left and right channels, thus the values of the spectral bands of the left and right channels will be used to generate the values of the mid and side spectral band values).
Beack fig. 11, paras. [0121], plurality of TTO and USAC decoder units serially connected (thus at least two processing chains/apparatuses)).
Beack teaches comprising four or more channels to acquire four channels of a decoded audio signal comprising four or more channels, wherein the system comprises a first and second apparatus, and of the four or more channels of the encoded audio signal (Beack fig. 11, para. [0122], decoding unit outputs N channel outputs, shown in fig. 11 to be at least four channels, and where fig. 11 also shows a plurality of TTO and USAC decoder units).
	Beack further teaches wherein the second apparatus is configured for decoding a third channel and a fourth channel of the four or more channels of the encoded audio signal to acquire a third channel and a fourth channel of the decoded audio signal (Beack fig. 11, para. [0121]-[0122], at least two 1-channel downmix signals are each decoded via upmixing into 2-channel output signals, therefore resulting in pairs of channel outputs, including a first, second, third and fourth channel of the encoded channel from input M channel downmix signals from the encoded bitstream signal).
Therefore, considering the teachings of Valin NPL2 and Purnhagen together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the decoder of Valin NPL2 to include the decoding disclosed in Purnhagen at least because doing so would provide the advantage that at least a level of quality equivalent to that of direct or joint stereo encoding can be guaranteed (Purnhagen para. [0055]).

Regarding claim 38, Valin NPL2 teaches a system for generating a decoded audio signal from an encoded audio signal, comprising: a system for decoding an encoded audio signal (Valin NPL2 section 4, Opus decoder which receives a bitstream (encoded), where the Abstract teaches the Opus codec (coder/decoder) is an audio codec, thus encoded audio signal, and outputs an audio signal) wherein the system comprises a first apparatus comprising to acquire a first channel and a second channel of the decoded audio signal (Valin NPL2 section 2.1.2, Opus decodes a stereo signal in a stereo decoder (two or more channels)), where the system for decoding is configured to generate the decoded audio signal from the encoded audio signal (Valin NPL2 section 4, Opus decoder which receives a bitstream (encoded), where the Abstract teaches the Opus codec (coder/decoder) is an audio codec, thus encoded audio signal, and outputs an audio signal): 
wherein the first apparatus comprises a de-normalizer configured to modify, depending on a de-normalization value, at least one of the first channel and the second channel of the intermediate audio signal to acquire the first channel and the second channel of the decoded audio signal (Valin NPL2 sections 4.3.6-4.3.7, just as each band was normalized in the encoder, the last step of the decoder (thus upon an intermediate signal that has been processed up to that point in the signal chain, is to denormalize the bands, then the inverse MDCT is applied to return the signal to the time domain, where section 2.1.2 teaches that the decoder decodes into stereo, thus a two-channel decoded audio signal). 
Valin NPL2 does not explicitly teach comprising four or more channels to acquire four channels of a decoded audio signal comprising four or more channels, wherein the system comprises a second apparatus.
Valin NPL2 further does not explicitly teach wherein the first apparatus comprises a decoding unit configured to determine for each spectral band of a plurality of spectral bands, whether the spectral band of the first channel of the encoded audio signal and the spectral band of the second channel of the encoded audio signal was encoded using dual-mono encoding or using mid-side encoding, wherein the decoding unit is configured to use the spectral band of the first channel of the encoded audio signal as a spectral band of a first channel of an intermediate audio signal and is configured to use the spectral band of the second channel of the encoded audio signal as a spectral band of a second channel of the intermediate audio signal, if the dual-mono encoding was used, wherein the decoding unit is configured to generate a spectral band of the first channel of the intermediate audio signal based on the spectral band of the first channel of the encoded audio signal and based on the spectral band of the second channel of the encoded audio signal, and to generate a spectral band of the second channel of the intermediate audio signal based on the spectral band of the first channel of the encoded audio signal and based on the spectral band of the second channel of the encoded audio signal, if the mid-side encoding was used.

Purnhagen teaches wherein the first apparatus comprises a decoding unit configured to determine for each spectral band of a plurality of spectral bands, whether the spectral band of the first channel of the encoded audio signal and the spectral band of the second channel of the encoded audio signal was encoded using dual-mono encoding or using mid-side encoding (Purnhagen para. [0091], decoder system receives a signal whether a particular time frame is to be decoded by the decoder system in prediction coding or non-prediction coding including a fallback mode that is defined by a ms_mask_present bit as shown in table 1, to specify whether M/S (mid-side) encoding is for all bands, or whether L/R coding (dual mono) is for all frequency bands), wherein the decoding unit is configured to use the spectral band of the first channel of the encoded audio signal as a spectral band of a first channel of an intermediate audio signal and is configured to use the spectral band of the second channel of the encoded audio signal as a spectral band of a second channel of the intermediate audio signal, if the dual-mono encoding was used (Purnhagen fig. 3, paras. [0093]-[0094] and [0103], decoder operable in pass-through mode, where the L and R channels which are encoded are passed through and decoded such that the pseudo-L/R (intermediate audio signal) and the L/R are identical (thus using the respective spectral bands in decoding)), wherein the decoding unit is configured to generate a spectral band of the first channel of the intermediate audio signal based on the spectral Purnhagen fig. 3, paras. [0091], [0094] and [0098], table 1, the decoder can operate in a legacy M/S mode, where the Mid and side signals are passed through in their frequency band representation to be decoded, and where para. [0104] gives the relationship between left and right channels (first and second channels of the encoded audio signal) and the mid and side channels (first and second channels of the intermediate audio signal), where it is shown that the M (mid) and S (side) are calculated from both the left and right channels, thus the values of the spectral bands of the left and right channels will be used to generate the values of the mid and side spectral band values).
	Beack teaches wherein the system comprises a second apparatus (Beack fig. 11, paras. [0121], plurality of TTO and USAC decoder units serially connected (thus at least two processing chains/apparatuses)).
Beack teaches comprising four or more channels to acquire four channels of a decoded audio signal comprising four or more channels (Beack fig. 11, para. [0122], decoding unit outputs N channel outputs, shown in fig. 11 to be at least four channels, and where fig. 11 also shows a plurality of TTO and USAC decoder units).
	Beack further teaches wherein the second apparatus is configured for decoding a third channel and a fourth channel of the four or more channels of the encoded audio signal to acquire a third channel and a fourth channel of the decoded audio signal Beack fig. 11, para. [0121]-[0122], at least two 1-channel downmix signals are each decoded via upmixing into 2-channel output signals, therefore resulting in pairs of channel outputs, including a first, second, third and fourth channel of the encoded channel from input M channel downmix signals from the encoded bitstream signal).
Therefore, considering the teachings of Valin NPL2 and Purnhagen together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the decoder of Valin NPL2 to include the decoding disclosed in Purnhagen at least because doing so would provide the advantage that at least a level of quality equivalent to that of direct or joint stereo encoding can be guaranteed (Purnhagen para. [0055]).
Further, considering the teachings of Valin NPL2 and Beack together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the encoder of Valin NPL2 to include the multichannel encoding disclosed in Beack at least because doing so would provide a way to further effectively process audio signals of more channels than the number of channels specified for a standard (Beack para. [0027]).

Allowable Subject Matter
Claims 4-11, 14, 25 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The reasons for indicating these claims as allowable are already of record in the Non-Final Office Action dated April 29, 2020, on pages 78-80.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M KOETH whose telephone number is (571)272-5908. The examiner can normally be reached Monday-Friday, 09:30-18:30 EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHELLE M. KOETH
Primary Examiner
Art Unit 2656



/MICHELLE M KOETH/Primary Examiner, Art Unit 2656